Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered September 17, 1993, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant claims that the waiver of his right to appeal was invalid because it was not knowingly and voluntarily made. We note that defendant has failed to preserve the issue of the *580sufficiency of the plea for our review insofar as he failed to move to vacate the judgment of conviction or to withdraw his plea. In any event, the record belies his assertion. Defendant’s waiver was part of a negotiated plea and the minutes of the plea hearing reveal that defendant fully understood the consequences of the waiver. In addition, even were we to address the merits of defendant’s contention that the prison sentence he received as a second felony offender of 10 to 20 years was harsh and excessive, we would reject it. The sentence was well within the statutory limits and was imposed in accordance with the plea bargain. The plea was also entered into in full satisfaction of a three-count indictment.
Mikoll, J. P., Mercure, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.